DETAILED ACTION
This action is responsive to the application No. 15/654,777 filed on July 20, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/23/2022 responding to the Office action mailed on 11/19/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 12-20, 28, 30, 32-39, and newly added claim 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 12-14, 17, 20, 28, 30, 32-34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Tello (US 2010/0052080) in view of Haverty (US 2009/0001591) and further in view of Kalnitsky (US 2013/0105868).

Regarding Claim 12, Garcia Tello (see, e.g., Fig. 2), teaches a method comprising:
forming a switch layer 107 that includes switches 113 and that is bounded by a bottom surface and a top surface of the switch layer 107, each switch 113 having a gate 110 contained between the bottom surface and the top surface of the switch layer 107 (see, e.g., pars. 0037, 0062);
forming, on the switch layer 107, a connection layer 102 that includes a plurality inter-level connection structures 104/105/108 (see, e.g., par. 0058);
forming, on the connection layer 102, a device layer 116 that includes a sensing device 101, the device layer 116 bounded by a bottom surface and a top surface (see, e.g., par. 0067), wherein the sensing device 101 is entirely contained between the bottom surface and the top surface of the device layer 116, wherein the bottom surface of the device layer 116 is a lowest surface laterally in an x-direction of the device layer 116 (see, e.g., par. 0067);
forming a dielectric layer 201 on the device layer 116, wherein the bottom surface of the device layer 116 abuts a top surface of the connection layer 102 and the top surface of the device layer 116 abuts a bottom surface of the dielectric layer 201 (see, e.g., par. 0073).
102 is formed through epitaxial growth, the plurality inter-level connection structures 104/105/108 span a single layer, and that the sensing device 101 comprises an ion-sensitive field effect transistor.  Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth spanning a single ILD layer to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015) and Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Garcia Tello’s, see, e.g., pars. 0060, 0075) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., pars. 0030, 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Garcia Tello’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity and it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Garcia Tello’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity.
The grounds of rejection under 35 U.S.C. § 103 based on separate vs. integral insulating or conductive layers deals with an issue (i.e., the integration of multiple pieces 
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, “it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....” 

In In re Larson 144 USPQ 347 (CCPA 1965), the term “integral” did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, “we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al., would be merely a matter of obvious engineering choice” (bracketed material added).  The court cited In re Fridolph for support.  In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In the instant case, the use of a single insulating or conductive layer in place of multiple layers would not have involved an inventive step as set forth in the case law above since both yield the same structure.  Therefore, it would have been obvious to one of ordinary skill in the art to use separate insulating and/or conductive layers instead of 

Regarding Claim 13, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 12.  Garcia Tello (see, e.g., Fig. 2), teaches etching, above each sensing device 101, a well 117 that extends completely through the dielectric layer 201 to the respective sensing device 101 (see, e.g., par. 0073).

Regarding Claim 14, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 13.  Garcia Tello (see, e.g., Figs. 2, 6-7), teaches forming a sacrificial layer 701 that fills the wells 117(602) and extends upward to a level higher than the dielectric layer 201(501) (see, e.g., Figs. 6-7, pars. 0084-0085).

Regarding Claim 17, Garcia Tello (see, e.g., Figs. 2, 6-7), teaches a method comprising:
forming a structure that includes a dielectric layer 201 on a device layer 116, wherein the device layer 116 includes sensing devices 101 and is bounded by a bottom surface and a top surface, wherein the top surface of the device layer 116 abuts a bottom surface of the dielectric layer 201, wherein the sensing device 101 is entirely contained between the bottom surface and the top surface of the device layer 116, wherein the bottom surface of the device layer 116 is a lowest surface laterally in an x-direction of the device layer 116 (see, e.g., pars. 0067, 0073);
102 underlying the device layer 116 (see, e.g., pars. 0067, 0073), wherein the bottom surface of the device layer 116 abuts a top surface of the connection layer 102;
forming a switch layer 107 underlying the connection layer 102, wherein the switch layer 107 includes switches 113 and bounded by a bottom surface and a top surface of the switch layer 107, each switch 113 having a gate 110 contained between the bottom surface and the top surface of the switch layer 107 (see, e.g., pars. 0037, 0062);
etching, above each sensing device 101, a well 117 that extends completely through the dielectric layer 201 to the respective sensing device 101 (see, e.g., par. 0060); and 
forming a sacrificial layer 701 that fills the wells 117(602) and extends upward to a level higher than the dielectric layer 201(501) (see, e.g., Figs. 6-7, 14, pars. 0084-0085).  
Garcia Tello is silent with respect to the claim limitations that the sensing devices 101 comprise an ion-sensitive field effect transistor, and the connection layer 102 is a single layer formed through epitaxial growth.  Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Garcia Tello’s, see, e.g., pars. 0060, 0075) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced e.g., par. 0030, ll. 10-13, par. 0032) and Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Garcia Tello’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity and it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Garcia Tello’s process through epitaxial growth and comprising a single layer, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity.
The grounds of rejection under 35 U.S.C. § 103 based on separate vs. integral insulating or conductive layers deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, “it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....” 

In In re Larson 144 USPQ 347 (CCPA 1965), the term “integral” did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, “we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al., would be In re Fridolph for support.  In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In the instant case, the use of a single insulating or conductive layer in place of multiple layers would not have involved an inventive step as set forth in the case law above since both yield the same structure.  Therefore, it would have been obvious to one of ordinary skill in the art to use separate insulating and/or conductive layers instead of an integral insulating and/or conductive layer as “merely a matter of obvious engineering choice” as set forth in the above case law.

Regarding Claim 20, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 17.  Garcia Tello (see, e.g., Fig. 2), teaches that the connection layer 102 includes a plurality of inter-level connection structures 104/105/108 that electrically connect the sensing devices 101 to the switches 113 (see, e.g., par. 0058).

Regarding Claim 28, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 12.  Garcia Tello (see, e.g., Fig. 2), teaches forming a thin semiconductor layer 116 on the connection layer 102.

Regarding Claim 30, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 12.  Garcia Tello (see, e.g., Fig. 2), teaches that the sensing device 101 facilitates measurement of an ion concentration comprising hydrogen ions of a chemical solution comprising one or more DNA molecules (see, e.g., pars. 0004-0005, 0014, 0019, 0029).

Regarding Claim 32, Garcia Tello (see, e.g., Fig. 2), teaches a method comprising:
forming a switch layer 107 that includes transistors 113 on a substrate 118 and that is bounded by a bottom surface and a top surface of the switch layer 107, each transistor 113 having a gate 110 contained between the bottom surface and the top surface of the switch layer 107 (see, e.g., pars. 0037, 0062);
forming, on the switch layer 107, a connection layer 102 that includes a plurality of inter-level connection structures 104/105/108 (see, e.g., par. 0058);
forming, on the connection layer 102, a device layer 116 that includes sensing devices 101 each comprising an ion-sensitive device 101, the ion-sensitive device 101 electrically coupled to at least one transistor 113 of the transistors 113 in the switch layer 107 via at least one inter-level connection structure 104/105/108 of the plurality of inter-level connection structures 104/105/108 in the connection layer 102, wherein the ion-sensitive device 101 is entirely contained between the bottom surface and the top surface of the device layer 116, wherein the bottom surface of the device layer 116 is a lowest surface laterally in an x-direction of the device layer 116 (see, e.g., par. 0067); and
201 on the device layer 116 (see, e.g., par. 0073).  
Garcia Tello is silent with respect to the claim limitations that the connection layer 102 is formed through epitaxial growth, the plurality inter-level connection structures 104/105/108 span a single layer, and that the ion-sensitive device 101 comprises an ion-sensitive field effect transistor.  Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth spanning a single ILD layer to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015) and Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Garcia Tello’s, see, e.g., pars. 0060, 0075) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., pars. 0030, 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Garcia Tello’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity and it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Garcia Tello’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity.
i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, “it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....” 

In In re Larson 144 USPQ 347 (CCPA 1965), the term “integral” did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, “we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al., would be merely a matter of obvious engineering choice” (bracketed material added).  The court cited In re Fridolph for support.  In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In the instant case, the use of a single insulating or conductive layer in place of multiple layers would not have involved an inventive step as set forth in the case law above since both yield the same structure.  Therefore, it would have been obvious to one 

Regarding Claim 33, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 32.  Garcia Tello (see, e.g., Fig. 2), teaches etching, above each sensing device 101, a well 117 that extends completely through the dielectric layer 201 to the respective sensing device 101 (see, e.g., par. 0060).

Regarding Claim 34, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 33.  Garcia Tello (see, e.g., Figs. 2, 6-7), teaches forming a sacrificial layer 701 that fills the wells 117(602) and extends upward to a level higher than the dielectric layer 201(501) (see, e.g., Figs. 6-7, pars. 0084-0085).

Regarding Claim 37, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 32.  Garcia Tello (see, e.g., Fig. 2), teaches forming, on the sensing device 101, a sense layer 115 (see, e.g., par. 0061).  

Regarding Claim 38, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 37.  Garcia Tello (see, e.g., Fig. 2), teaches that the sense layer 115 is within the device layer 116, the device layer 116 being formed through lithography so as to expose the sense layer 115 to a chemical solution (see, e.g., par. 0061).
 the connection layer 102 has a height of 5 microns and each of the plurality of inter-level connection structures 104/105/108 has a width of 3 microns and a length of 3 microns.
However, this claim limitation is merely considered a change in the thickness of the connection layer 102, and the width, and length of inter-level connection structures 104/105/108 in Garcia Tello’s process.  The specific claimed thickness, width, and length, absent any criticality, are only considered to be an obvious modification of the thickness, width, and length of the device layer 102 and inter-level connection structures 104/105/108 in Garcia Tello’s process, as the courts have held that changes in thickness, width, length, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness, width, length, etc., is nothing more than one among numerous thicknesses, widths, lengths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, width, length, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness, width, and length in the connection layer 102 and inter-level connection structures 104/105/108 in Garcia Tello’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness, width, and length or any unexpected results arising therefrom.  Where In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 39, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 37.  Kalnitsky (see, e.g., Figs. 2, 3), teaches that the sense layer 1402 comprises at least one of silicon dioxide, hafnium oxide, silicon nitride, titanium oxide, titanium nitride, aluminum, aluminum oxide, or gold (see, e.g., par. 0055).

Claims 15, 16, 18, 19, 35, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Tello (US 2010/0052080) in view of Haverty (US 2009/0001591), Kalnitsky (US 2013/0105868) and further in view of Fife (US 2014/0264322).

Regarding Claims 15, 18, and 35, Garcia Tello, Haverty and Kalnitsky teach all aspects of claims 14, 17 and 34.  They do not show forming a channel layer on the sacrificial layer, such that the channel layer is spaced above the dielectric layer by the sacrificial layer.  Fife (see, e.g., Figs. 6-14), in a very similar chemical sensor to that of Garcia Tello and Kalnitsky, teaches forming a channel layer 1313’ on the sacrificial layer 1370, such that the channel layer 1313’ is spaced above the dielectric layer 1212 by the sacrificial layer 1370 to form openings 1110, 1112 extending to the material 1212 and defining reaction regions where in operation, wash solutions, and other reagents may move in and out (see, e.g., pars. 0020-0021, 0025).  It would have been obvious to one of ordinary skill in the art at the time of filing to have in Garcia Tello’s/Haverty’s/Kalnitsky’s 

Regarding Claims 16, 19, and 36, Garcia Tello, Haverty, Kalnitsky and Fife teach all aspects of claims 15, 18 and 35.  Fife (see, e.g., Figs. 6-14), teaches removing the sacrificial layer 1370, leaving the channel layer 1313’ spaced above the dielectric layer 1212 (see, e.g., Figs. 11, 14, par. 0030).

Regarding Claim 40, Garcia Tello, Haverty and Kalnitsky teach all aspects of claim 12.  Garcia Tello (see, e.g., Figs. 2, 6-7), teaches that forming the device layer 116 includes:
forming a thin semiconductor layer 116 on the connection layer 102;
after forming the thin semiconductor layer 116, patterning a sensing device structure 101 on the thin semiconductor layer 116; and
after patterning the sensing device structure 101, forming a sensing layer 115 on the sensing device structure 101,
the method further comprising:
removing a portion of the dielectric layer 201 to form a well 117(602) that exposes a middle portion of the top surface 103 of the sensing layer 115 between end portions of the top surface 103 of the sensing layer 115;
forming a sacrificial layer 701 that fills the well 117(602);
701, exposing the middle portion of the top surface 103 of the sensing layer 115.
Kalnitsky (see, e.g., Figs. 6-9), teaches that after patterning the sensing device structure 610, forming a sensing layer 802 on the sensing device structure 610 such that a top surface of the sensing layer 802 is flush with the top surface of the device layer 608 (see, e.g., Fig. 8).
They do not show forming a channel layer on the sacrificial layer; and leaving the channel layer directly above the top surface of the sensing layer.
Fife (see, e.g., Figs. 6-14), in a very similar chemical sensor to that of Garcia Tello and Kalnitsky, teaches forming a channel layer 1313’ on the sacrificial layer 1370; and leaving the channel layer 1313’ directly above the top surface of the sensing layer 320, to form openings 1110, 1112 extending to the material 1212 and defining reaction regions where in operation, wash solutions, and other reagents may move in and out (see, e.g., pars. 0020-0021, 0025).  It would have been obvious to one of ordinary skill in the art at the time of filing to form in Garcia Tello’s/Haverty’s/Kalnitsky’s process, a channel layer on the sacrificial layer and leave the channel layer directly above the top surface of the sensing layer, as taught by Fife, to form openings defining a reaction region where in operation, wash solutions, and other reagents may move in and out.

Response to Arguments
Applicant’s arguments with respect to claims 12, 17 and 32 filed on 02/23/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/Nelson Garces/Primary Examiner, Art Unit 2814